Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   February 02, 2016

The Court of Appeals hereby passes the following order:

A16A0508. NORTH GEORGIA PAIN CLINIC, P. C. v. RENASANT BANK.

      Renasant Bank (“the Bank”) is seeking, through post-judgment discovery, to
obtain assets allegedly transferred by Denise Straus and Dr. Barry Straus. In so doing,
the Bank sought discovery from a third party, North Georgia Pain Clinic, P. C. (“the
Clinic”). The Clinic filed a motion to quash the subpoena and for a protective order.
The trial court denied the motion, and the Clinic filed this direct appeal. Although the
case remains pending in the trial court, the Clinic contends it is entitled to a direct
appeal from a collateral order. The Bank has filed a motion to dismiss.
      Under the collateral order doctrine, an interlocutory order may be appealed
directly if it: (1) resolves an issue that is substantially separate from the basic issues
to be decided at trial, (2) would result in the loss of an important right if review had
to await final judgment, and (3) completely and conclusively decides the issue on
appeal. Britt v. State, 282 Ga. 746, 748 (1) (653 SE2d 713) (2007). As a general rule,
discovery rulings do not constitute collateral orders. See General Motors Corp. v.
Hammock, 255 Ga. App. 131 (564 SE2d 536) (2002).
      The Clinic contends that the order should nonetheless be considered a
collateral order because it is a disinterested third party. It appears from the record,
however, that both Strauses either have an ownership interest or are employed by the
Clinic. Under these circumstances, the discovery sought from the Bank is not
substantially separate from the Bank’s post-judgment attempts to recover money from
the Strauses. See, e. g., Britt v. State, supra, 282 Ga. at 748 (1). Accordingly, the
collateral order doctrine has no application. The Bank’s motion to dismiss is hereby
GRANTED and this appeal is DISMISSED.
Court of Appeals of the State of Georgia
                                     02/02/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.